To compel payment of a balance due relator as salary while prosecuting attorney.
Granted October 21, 1896, with costs.
Delator, during his official term, was taken sick, and, upon the advice of his physician, went south, and was absent from April 5 to May 25, during which time such matters pertaining to the *1486office as could not be postponed were attended to by another attorney, to whom the .board had allowed the sum of $102, which amount the board claimed the right to deduct from relator’s salary.
It appeared that the circuit judge was disqualified and the court therefore entertained the petition.